Gilbert, J.
1. Tlie controlling issue is based on tte contention that two hundred dollars was not paid by the executor to the estate of the testator and also divided amongst all of the children of the testator within twelve months from the death of the testator.
2. The jury was authorized to find that the executor in good faith had paid more than $200, according to the terms of the will; that subsequently, after twelve months from the death of the testator, he paid into court an additional two hundred dollars, and that as executor he paid out for taxes on the property involved, and for expenses incident to the last illness of the testator, all of the money first paid into the estate.
3. It is ordered that the judgment refusing to grant a new trial be affirmed on condition that within thirty days from the filing of the remittitur in this ease in the trial court Marion Jackson pay an additional sum as interest at seven per cent, from September 17, 1927, to the date on which *758the two hundred dollars was paid into court. Upon failure to make such payment of interest it is ordered that the former verdict and judgment he set aside and a new trial granted.
No. 9979.
April 12, 1934.

Judgment affirmed on condition.


All the Justices concur.

‘ Pah Haralson and Joseph G. Collins, for plaintiffs.
T. S. Candler and J. B. Jones, for defendants.